Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
Nos vemos impedidos de suscribir la posición que asume una mayoría de los integrantes de este Tribunal en el pre-sente caso. La misma priva injustamente a un ciudadano de su derecho a competir por un puesto público. Al declarar sin lugar el recurso radicado, el Tribunal le imparte su aproba-ción a una de las más crasas violaciones al debido procedi-miento de ley de que hemos tenido conocimiento en los últimos años. La mejor evidencia de que ello es así la consti-tuyen los erróneos fundamentos que tanto el tribunal de ins-*167tancia como este Tribunal brindan en justificación de su posi-ción. Verdaderamente nos resulta difícil entender y com-prender la decisión que hoy se emite en el presente caso.
I — I
Los hechos no pueden ser más sencillos. Celebrada por el Partido Popular Democrático el día 8 de noviembre de 1987, al amparo de las disposiciones de la Ley Electoral vigente, una “elección interna tipo primaria” en relación con la candi-datura al cargo de Alcalde del Municipio de Salinas resultó victorioso el alcalde incumbente, el Lie. Guillermo Valero Zayas, sobre el recurrente Dr. Felipe Díaz Delgado por una mayoría de ciento sesenta y nueve (169) votos. Este último prontamente —dos (2) días después— le notificó por escrito al Secretario General del referido partido su “intención” de impugnar la elección llevada a cabo.
Mediante escrito de fecha 16 de noviembre de 1987, el doctor Díaz Delgado formalmente impugnó ante el Partido Popular la primaria interna celebrada. Alegó, entre otras, las siguientes irregularidades en apoyo de la impugnación:
A. Apertura intencionalmente tardía de los Colegios Elec-torales, teniendo tal acción un efecto disuasivo en la participa-ción de electores que optaron por retirarse.
B. En diversos Colegios correspondientes a unidades elec-torales, favorecedores del incumbente depositaron su voto en más de una ocasión.
C. En diversos colegios electorales no se utilizaron urnas electorales.
D. En los colegios en que no se presentaron delegados pre-sidenciales correspondientes a otros precintos, los mismos fueron presididos mayormente por delegados del incumbente, quienes no registraron el voto de electores en las listas electo-rales.
E. Varios colegios electorales nunca cerraron.
F. Se produjeron sobre setenta y cinco (75) recusaciones, quedando cerca de cincuenta (50) sin adjudicar, principal-*168mente contra electores favorecedores de la candidatura del aquí peticionario.
G. En múltiples Colegios, electores no firmaron la hoja de cotejo.
H. En otros Colegios, varios electores favorecedores de la candidatura del aquí Peticionario no pudieron ejercer su dere-cho al voto por falta de papeletas de votación. Exhibit III, pág. 20.
Procede que se enfatice que el recurrente Díaz Delgado radicó, conjuntamente con su escrito de impugnación, decla-raciones juradas de electores en apoyo de todas y cada una de las antes alegadas irregularidades.
En cumplimiento de la Regla 26 del Reglamento de Pri-marias Internas del Partido Popular Democrático —promul-gado de conformidad con el mandato a esos efectos de la Ley Electoral vigente— el recurrente Díaz Delgado intentó in-fructuosamente notificar personalmente al Alcalde Valero Zayas dentro del término de cinco (5) días de haber radicado la antes mencionada solicitud de impugnación. Así no pudo hacerlo por razón de que el licenciado Valero Zayas conve-nientemente se había ausentado temporeramente de vaca-ciones del Municipio de Salinas. Por dicha razón, se notificó de la impugnación realizada a la secretaria personal del li-cenciado Valero Zayas en la Alcaldía de Salinas y al Auditor Municipal de Salinas, Sr. Ángel Santiago, quien era el funcio-nario que actuaba en dicho municipio en sustitución del Al-calde —notificación sancionada por la Regla 29(8) del citado Reglamento— quienes le informaron al licenciado Valero Zayas de la impugnación radicada.
El licenciado Valero Zayas —quien venía obligado por las disposiciones de la citada Regla 26 a contestar o contro-vertir la impugnación del recurrente Díaz Delgado en el término de diez (10) días so pena de entenderse corneo acep-tada la misma— no contestó dicha impugnación.
Ello no obstante, el Partido Popular Democrático señaló una vista alegadamente para dilucidar la impugnación reali-*169zada y designó a una oficial examinadora para presidir la misma. Surge de la transcripción de evidencia de dicha vista(1) —en la cual el licenciado Valero Zayas aceptó haber sido informado por sus subalternos de la radicación de la impugnación— que en la misma, ante el planteamiento del recurrente Díaz Delgado de que su impugnación se debía te-ner por aceptada, por razón de que el licenciado Valero Zayas no había contestado la misma dentro del término pro-visto por el Reglamento del Partido Popular Democrático, no se dilucidaron en sus méritos las alegaciones de irregulari-dad que había hecho el recurrente en su impugnación. Esto es, la examinadora designada dio por celebrada la vista sin que se pasara o recibiera prueba alguna sobre dichas alega-ciones de irregularidad.
Inexplicablemente, el Secretario General del Partido Popular Democrático —sin contar con un récord evidenciario y sin determinaciones de hecho relativas a las alegaciones de irregularidad del recurrente Díaz Delgado— emitió una re-solución, la cual fue notificada con fecha de 14 de marzo de 1988, mediante la cual declaró sin lugar la impugnación del recurrente Díaz Delgado “por aducir fundamentos insufi-cientes para declarar la nulidad de la primaria interna del Municipio de Salinas”, Exhibit VII, pág. 94, y por razón de que el referido recurrente no aportó “prueba clara, robusta y convincente”, id., en apoyo de su posición. En dicha resolu-ción se le advirtió al doctor Díaz Delgado de su derecho a “apelar” de la misma ante la Junta de Gobierno del Partido Popular Democrático dentro del término de cinco (5) días.
El recurrente Díaz Delgado así lo hizo dentro del referido término. Mediante una escueta resolución de fecha 5 de abril de 1988, la Junta de Gobierno del Partido Popular Democrá-tico declaró, “por unanimidad”, sin lugar la apelación inter-*170puesta por el recurrente Díaz Delgado. No se adujo funda-mento alguno en apoyo de dicha decisión. Tampoco se le advirtió al doctor Díaz Delgado de su derecho de revisar dicha decisión.
El recurrente Díaz Delgado, con fecha de 14 de abril de 1988, radicó ante el Tribunal Superior de Puerto Rico, Sala de San Juan, un escrito que denominó “Petición Urgente de Entredicho Provisional, Interdicto Preliminar y Permanente y Solicitud de Descertificación de Candidato y Orden Provisional” en el cual, en síntesis y en lo pertinente, solicitó de dicho tribunal dejara sin efecto la certificación del licenciado Valero Zayas como candidato oficial a Alcalde en el Munici-pio de Salinas por el Partido Popular Democrático, y que or-denara la celebración de unas nuevas primarias internas o, en su defecto, le ordenara a la Comisión Estatal de Elec-ciones le permitiera radicar su petición para las primarias oficiales a ser celebradas en el mes de junio de 1988.
El tribunal de instancia declaró sin lugar la petición radi-cada. Entendió dicho foro, en síntesis y en lo pertinente, que el recurrente Díaz Delgado había acudido tardíamente ante dicho tribunal (incuria) y que estaba “impedido” de solicitar participar en las primarias oficiales a ser celebradas en el mes de junio de 1988 por razón de haberse acogido al proce-dimiento interno de primarias del Partido Popular Democrá-tico.
Inconforme el doctor Díaz Delgado con la sentencia emi-tida por el tribunal de instancia acudió, vía certiorari, ante este Foro. En el día de hoy, apoyándose en una ambigua dis-posición legal, una mayoría de este Tribunal declara sin lu-gar el recurso radicado por no haber el recurrente acudido ante la Comisión Estatal de Elecciones en revisión de la re-solución emitida por la Junta de Gobierno del Partido Popular.
*171II
El presente caso nunca ha debido haber llegado al foro judicial. Si el Partido Popular Democrático hubiera aplicado su propio Reglamento, como viene obligado a hacerlo, el asunto hubiera sido resuelto en su propio seno mediante la anulación de la primaria interna impugnada y la celebración de una nueva primaria libre de irregularidades.
La Regla 26 del Reglamento de Primarias Internas del referido partido dispone, en lo pertinente, que:
Dentro de los diez (10) días siguientes a la fecha en que se recibiere la notificación del escrito, la persona cuya elección fuere impugnada tendrá que radicar ante el Secretario General una contestación bajo juramento al escrito del impugna-dor, entregándole a éste o a su representante en la Junta de Elecciones Internas, copia de la misma, disponiéndose que de no contestar en dicho término se entenderá que acepta la im-pugnación como cierta. (Énfasis suplido.) Exhibit TV, pág. 54.
Es un hecho incontrovertido que el alcalde incumbente, licenciado Valero Zayas, no radicó “ante el Secretario General una contestación bajo juramento al escrito del impugna-dor” Díaz Delgado. Exhibit III, págs. 19-42. No ofreció razón alguna para así no haberlo hecho. Por lo tanto, resul-taba mandatorio que se entendiera, y se resolviera, por dicho partido que el licenciado Valero Zayas había aceptado como cierta la impugnación realizada por el recurrente Díaz Delgado. En su consecuencia, el Partido Popular Democrático venía obligado a anular la elección interna celebrada y a or-denar la celebración de una nueva primaria.
Es del conocimiento de todos que hemos resuelto que un organismo administrativo —y en este caso, el Partido Popular Democrático es un “organismo administrativo”— viene en la obligación de observar estrictamente sus propios re-glamentos. Cf. García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53 (1978); Texidor v. Superintendente de la Policía, 109 D.P.R. 156 (1979). La Ley Electoral vigente ciertamente *172contempla, en adición a la celebración de primarias oficiales, que un partido político pueda celebrar sus propias primarias internas. Dicha ley le exige a los partidos políticos, sin embargo, que por reglamento al efecto establezcan unas salva-guardas que garanticen los derechos de las personas que se sometan a dichas primarias internas, las cuales salva-guardas vienen en la obligación de observar.
Mediante la decisión que hoy emite una mayoría de este Tribunal se le permite al Partido Popular Democrático violar impunemente el propio reglamento que dicho partido esta-bleció para garantizar los derechos de los participantes en esas primarias internas.
h — i H — I hH
En el presente caso no sólo nos enfrentamos a una viola-ción de su propio reglamento por parte de un “organismo administrativo”, sino a una situación en que dicho “orga-nismo” sumariamente desestima una fundamentada impug-nación de sus procedimientos en una forma caprichosa y sin base alguna para ello.
Recordemos que el recurrente Díaz Delgado acompañó, con su escrito de impugnación, declaraciones juradas de electores bona fide del Partido Popular Democrático en apoyo de todas y cada una de las irregularidades que él alegó fueron cometidas en dicha elección interna; señala-mientos que revisten la más seria gravedad, cualesquiera de cuyos señalamientos sería suficiente para anular la mencio-nada elección. En la vista señalada por dicho partido para dilucidar la impugnación, sin embargo, no se desfiló prueba ante la oficial examinadora sobre las referidas irregulari-dades.
Cabe preguntarse: si ello fue así, ¿cómo es posible que el Secretario General del Partido Popular Democrático deter-minara que el recurrente no aportó “prueba clara, robusta y convincente” en apoyo de su impugnación si nunca hubo la *173oportunidad de así hacerlo? No debe perderse de vista que la única “prueba” que tuvo el referido Secretario ante su consi-deración para llegar a dicha sorprendente conclusión preci-samente fueron las declaraciones juradas a que hemos hecho referencia, las cuales sostienen ampliamente los señala-mientos hechos por el aquí recurrente.
Lo anteriormente señalado a nuestro juicio es suficiente, por sí sólo, para revocar la “determinación administrativa” realizada por el Partido Popular Democrático por cuanto ello constituye prueba irrefutable de una actuación arbitraria y carente de fundamento y base evidenciaría por parte de un “organismo administrativo”, razón por la cual dicha deter-minación no merece deferencia de clase alguna por los tribunales. Cf. Chase Manhattan Bank v. Emmanuelli Bauzá, 111 D.P.R. 708 (1981); Rodrigo v. Tribunal Superior, 101 D.P.R. 151 (1973); López v. Junta de Planificación, 80 D.P.R. 646 (1958).
H-I <¡
Ante esta situación de manifiesta injusticia y violación crasa del debido proceso de ley, Iqué hace el poder judicial ante los válidos argumentos esgrimidos por el recurrente en apoyo de su solicitud de que se le permita concurrir a, y competir en, otra primaria? Aun cuando por distintos fun-damentos, tanto el foro de instancia como este Tribunal de-claran sin lugar su reclamo de justicia.
Los fundamentos aducidos por el tribunal de instancia en la sentencia desestimatoria que emitiera son palpablemente erróneos. No creemos que, a la luz de los hechos del presente caso, se le pueda imputar incuria al aquí recurrente. Por otro lado, de la única forma que se puede sostener la validez cons-titucional de la disposición contenida en el Art. 4.006-A, in-ciso (i), de la vigente Ley Electoral, 16 L.P.R.A. sec. 3156a(i), a los efectos de que todo “aspirante en el proceso de selec-ción interna aquí establecido que no resultare favorecido en *174el mismo, estará impedido de concurrir y competir como can-didato en cualquier proceso de primarias”, es que dicho pro-ceso interno haya sido uno válido. Eso precisamente es lo que está aquí en controversia. Esto es, lo que el aquí recu-rrente impugna es la validez de la primaria interna cele-brada en el presente caso. De eso es lo que se trata.
V
Por su parte, una mayoría de este Tribunal sostiene que no procede el reclamo de justicia que hace el recurrente por éste no haber “recurrido a la Comisión Estatal de Elecciones dentro del término legal, según el procedimiento administra-tivo dispuesto en el Art. 4.006-A de la Ley Electoral de Puerto Rico”. Resolución, pág. 166. En otras palabras, el Tribunal entiende que dicha disposición legal establece un tér-mino de carácter jurisdiccional.
¿Es jurídicamente correcto el fundamento aducido por una mayoría de este Tribunal al denegar el auto de certiorari solicitado? Esto es, en un caso como el presente, ¿viene obli-gado —como requisito previo para acudir al foro judicial— a recurrir ante la Comisión Estatal de Elecciones un miem-bro de un partido político que resulta perjudicado por la de-cisión emitida por dicho partido en relación con sus aspiraciones a un cargo electivo público? Aceptando a los fines de la argumentación que la interpretación que del in-ciso (i) del citado Art. 4.006-A de la Ley Electoral hace el Tribunal es correcta, lo cual es debatible, entendemos que no se justifica la interpretación excesivamente restrictiva que de la misma se hace.
El citado Art. 4.006-A de la vigente Ley Electoral, 16 L.P.R.A. sec. 3156a, dispone:
Los partidos políticos podrán adoptar métodos internos para la nominación de sus candidatos siempre que así lo apruebe su organismo directivo central y se cumplan con las siguientes garantías mínimas:
*175(a) Que el procedimiento de nominación adoptado asegure la expresión representativa de los electores afiliados a ese partido en las jurisdicciones correspondientes. A esos efectos, se autoriza la selección de los candidatos nominados mediante el voto directo y secreto de los afiliados, la selección de éstos por un organismo reglamentario de ese partido o por un sis-tema de delegados basado en la población, o en número de electores, o el número de votos obtenidos por ese partido en la elección general anterior.
(b) Que los procedimientos para el mecanismo de selección hayan sido formalmente adoptados y estén disponibles para los militantes de ese partido y se les notifique a los partici-pantes el proceso de selección. A esos efectos los procedi-mientos de selección adoptados serán radicados en la Comi-sión Estatal de Elecciones con no menos de 15 días antes de la celebración del proceso de selección. Las reglas que han de regir el proceso incluirán los lugares, fecha y horas donde se han de celebrar los mismos.
(c) Que todo candidato tenga acceso previo a la lista de par-ticipantes en el proceso de selección y se le garantice un foro adecuado para impugnar la misma.
(d) Que todos los candidatos tengan derecho a representa-ción efectiva en las etapas críticas del proceso de selección, tales como en la de elección de delegados, en la del registro de los participantes y en el proceso de votación y de escrutinio. •
(e) Que las posiciones y lugar en que ha de figurar el nom-bre de los nominados en las papeletas sean seleccionadas me-diante sorteo en presencia de los candidatos o sus represen-tantes.
. (f) Que garanticen el derecho a recusar a los participantes por las razones que se disponen en este Subtítulo y las que se dispongan en el reglamento de su partido.
(g) Que exista igual acceso y protección a los participantes en todas las etapas del proceso de selección.
(h) Que la votación sea libre y secreta.
(i) Que existan mecanismos internos eficaces para impug-nar la violación de estas normas y agotado ese foro el derecho de recurrir en apelación a los organismos oficiales dentro de los cinco (5) días laborables siguientes a la determinación del partido. (Énfasis suplido.)
*176Como podemos notar, la antes transcrita disposición legal no establece requisitos para ser observados por los miem-bros del partido político que, no estando conformes con la decisión del partido en un caso de esta naturaleza, deseen revisar las mismas. Por el contrario, dicha disposición legal lo que hace es imponerle a los partidos políticos la obliga-ción de adoptar reglamentariamente las garantías enume-radas en dicho artículo si es que interesa celebrar- elecciones mediante métodos internos para la nominación de sus can-didatos. Dicho de otra forma, se supone que dicha disposi-ción legal sea en beneficio del miembro del partido político afectado por la decisión de éste; no en su perjuicio.
No existe razón jurídica válida para la interpretación ex-tremadamente restrictiva que hace una mayoría del Tribunal del inciso (i) del citado Art. 4.006-A de la Ley Electoral. Interpretar que ello constituye un requisito sine qua non con el que tiene que cumplir ese miembro del partido político — so pena de perder su derecho a acudir ante los tribunales— resulta ser no sólo una interpretación errónea, restrictiva e innecesaria en contravención del derecho fundamental de acceso a los tribunales que este Tribunal le ha reconocido a nuestros ciudadanos, Alicea v. Córdova, 117 D.P.R. 676 (1986), sino que, a nuestro juicio, constituye una violación al debido proceso de ley aun mayor que la cometida por el Par-tido Popular Democrático en el presente caso contra el aquí recurrente. Después de todo debe recordarse que reiterada-mente hemos resuelto, en relación con situaciones similares, que cuando de las alegaciones de una demanda se desprende un agravio de patente intensidad a los derechos del indivi-duo, se puede obviar el trámite administrativo y acudir directamente a los tribunales de justicia. Santiago v. Superintendente de la Policía, 112 D.P.R. 205 (1982); García Cabán v. U.P.R., 120 D.P.R. 167 (1987); Pedraza Rivera v. Collazo Collazo, 108 D.P.R. 272 (1979); Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978).

*177
<

Por las razones antes expresadas es que disentimos. Re-vocaríamos, en su consecuencia, la sentencia dictada en el presente caso por el Tribunal Superior de Puerto Rico, Sala de San Juan. Permitiríamos que el recurrente Díaz Delgado pueda aspirar nuevamente al cargo público en controversia en las primarias oficiales generales a ser celebradas por la Comisión Estatal de Elecciones.

 La cual obra en autos.